The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The specification has been amended as follows:
[0001]  The present application is a divisional application of U.S. Application No. 14/704,117, filed on May 5, 2015, and entitled, "PROSTHETIC FOOT WITH REMOVABLE FLEXIBLE MEMBERS," now U.S. patent no. 10,390,974, which is a continuation application of U.S. Application No. 14/683,563, filed on April 10, 2015, and entitled, "PROSTHETIC FOOT WITH REMOVABLE FLEXIBLE MEMBERS," now abandoned, which claims priority benefit under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application Serial No. 61/978,721 filed April 11, 2014 and entitled PROSTHETIC FOOT WITH REMOVABLE FLEXIBLE MEMBERS; U.S. Provisional Patent Application Serial No. 62/042,687, filed August 27, 2014 and entitled PROSTHETIC FOOT WITH REMOVABLE FLEXIBLE MEMBERS; and U.S. Provisional Application Serial No. 62/106,085, filed January 21, 2015 and entitled PROSTHETIC FOOT, the entirety of each hereby expressly incorporated by reference herein.

The claims have been amended as follows:
In claim 14, line 1,	--the-- has been inserted after “wherein”.
In claim 20, line 16,	“end” has been replaced by --portion--.
In claim 21, line 1,	--the-- has been inserted after “wherein”.

The above revisions were made in order to correct minor informalities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774